Name: Commission Regulation (EC) No 1647/2000 of 26 July 2000 prohibiting fishing for blue whiting by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  organisation of work and working conditions
 Date Published: nan

 Avis juridique important|32000R1647Commission Regulation (EC) No 1647/2000 of 26 July 2000 prohibiting fishing for blue whiting by vessels flying the flag of Ireland Official Journal L 189 , 27/07/2000 P. 0008 - 0008Commission Regulation (EC) No 1647/2000of 26 July 2000prohibiting fishing for blue whiting by vessels flying the flag of IrelandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required and amending Regulation (EC) No 66/98(3), as last amended by Regulation (EC) No 1447/2000(4), lays down quotas for blue whiting for 2000.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of blue whiting in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland have exhausted the quota allocated for 2000. Ireland has prohibited fishing for this stock from 30 March 2000. Therefore this date should also be adopted in this Regulation,HAS ADOPTED THIS REGULATION:Article 1Catches of blue whiting in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland are hereby deemed to have exhausted the quota allocated to Ireland for 2000.Fishing for blue whiting in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 30 March 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 341, 31.12.1999, p. 1.(4) OJ L 163, 4.7.2000, p. 5.